A single justice denied the petitioner’s petition for relief under G. L. c. 211, § 3. “This court will not reverse a single justice’s denial of a petition brought pursuant to G. L. c. 211, § 3, unless the single justice abused his or her discretion or made a clear error of law.” Rogan v. Commonwealth, 415 Mass. 376, 378 (1993), citing Schipani v. Commonwealth, 382 Mass. 685 (1980).
The single justice did not abuse his discretion in denying the petition. The petitioner failed to present an adequate record from which the single justice could have evaluated whether relief was appropriate. A crucial affidavit and other supporting documents were missing from the record appendix. “The burden of presenting [a] court with a record which shows the alleged error [either by the trial court or] by the single justice is on . . . the appealing [party].” Allen v. Christian, 408 Mass. 1007, 1008 (1990), quoting Giacobbe v. First Coolidge Corp., 367 Mass. 309, 317 (1975). The fact that the appellant is a pro se litigant does not excuse him from complying with the basic requirements of appellate procedure. Brossard v. West Roxbury Div. of the Dist. Court Dep’t, 417 Mass. 183, 184 (1994), and cases cited.
The judgment of the single justice denying the petition for relief under G. L. c. 211, § 3, is hereby affirmed.

So ordered.